MEMORANDUM **
William F. Horne appeals pro se from the district court’s order granting the government’s petition to enforce two summonses. We have jurisdiction under 28 U.S.C. § 1291. We review for clear error, United States v. Blackman, 72 F.3d 1418, 1422 (9th Cir.1995), and we affirm.
The district court did not clearly err by granting the petition because Horne failed to rebut the government’s showing that the summonses were issued in good faith. See Stewart v. United States, 511 F.3d 1251, 1254-55 (9th Cir.2008) (explaining taxpayer’s “heavy” burden to show an abuse of process or lack of good faith once government makes prima facie showing that the summons was issued in good faith).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.